DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on September 29, 2022. Claim(s) 1-20 are pending. Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of species of steroid (estradiol) without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-8 and 12-20 are examined herein insofar as they read on the elected species. The elected species of estradiol was found free of the art, therefore the search was expanded to a genus encompassing the elected specie of estrogen (e.g. claim 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-8 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ominsky (WO 2018/031454).
 	Examiner notes that the limitations regarding "upregulation of one or
more chondrogenic, angiogenic, and/or tendon modulation genes” (claims 6 and 16) are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Regarding claims 1, 7, 8, and 16, Ominsky teaches a method for enhancing connective tissue-to-bone healing in a subject in need thereof comprising administering to the subject an anti-sclerostin antibody in an amount effective to enhance connective tissue-to-bone healing in the subject [0006]. 
Ominsky teaches the anti-sclerostin antibody is administered along with a second bone-enhancing therapeutic for the treatment of decreased bone mineral density or bone fracture. The bone-enhancing therapeutic include an anti-resorptive drug, a bone-forming agent, an estrogen receptor antagonist (including, but not limited to, raloxifene, bazedoxifene and lasofoxifene) and a drug that has an inhibitory effect on osteoclasts, an estrogen or estrogen analogue, a selective estrogen receptor modulator (SERM) ([0007], [0073]).
Regarding claims 3-5, Ominsky teaches connective tissue reattachment procedures include rotator cuff repair, Achilles tendon repair, patellar-patella tendon repair, medial cruciate ligament (MCL) reconstruction, anterior cruciate ligament (ACL) reconstruction, ulnar collateral ligament (UCL), meniscus repair and labrum repair [0009].
Ominsky teaches the connective tissue is a ligament, tendon, meniscus or labrum. The phrase "enhancing connective tissue-to-bone healing" as used herein refers to an earlier, stronger attachment between connective tissue and bone [0030].
Regarding claims 2, 13-15, and 17-20, Ominsky teaches the compositions are administered systemically (e.g., by subcutaneous injection. In other embodiments, the anti-sclerostin antibody is incorporated into a gel, a sponge, or matrix and implanted locally ([0010], claim 21).
 	Ominsky does not specifically teach the patient population “wherein the subject is not deficient in the at least one sex steroid increased via administration of the composition” as required by the limitations of the instant claims. The patient population are those in need of connective tissue-to-bone healing, therefore said limitation is hereby met.
 	The difference between Ominsky and the claimed invention is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990)).
 	However, based on the above, Ominsky teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
 	Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.
	

Conclusion
Claims 1-8 and 12-20 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627